PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

NORTON ROSE FULBRIGHT US LLP
98 San Jacinto Blvd, Suite 1100
Austin, TX 78701


In re Application of: Yasushi SHIGETA
Serial No.: 16652741         
Filed: April 1, 2020
Docket: ANPL.P0094US/1001118140
Title: PLAYING CARD
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.59(b)



This decision is in response to the petition under 37 CFR 1.59(b) to expunge information submitted under MPEP 724.02 or as part of an Information Disclosure Statement, filed 08 March 2022.

The petition is DISMISSED. 

REVIEW OF FACTS
Applicant filed a petition requesting that [LIST DOCUMENT(S) AND SUBMISSION DATE(S)] be expunged from the record.

REGULATION AND PRACTICE
MPEP 724.05 (III) states:
III.    INFORMATION SUBMITTED IN INCORRECT APPLICATION
37 CFR 1.59(b) also covers the situation where an unintended heading has been placed on papers so that they are present in an incorrect application file. In such a situation, a petition should request that the papers be expunged rather than transferred to the correct application file. The grant of such a petition will be governed by the factors enumerated in paragraph II of this section in regard to the unintentional submission of information. Where the Office can determine the correct application file that the papers were actually intended for, based on identifying information in the heading of the papers (e.g., application number, filing date, title of invention and inventor(s) name(s)), the Office will transfer the papers to the correct application file for which they were intended without the need of a petition. However, if the papers are correctly matched with the application serial number given in an electronic filing via EFS-WEB, the information is not considered to have been submitted in the incorrect application even if the identifying information in the heading of the papers is directed toward a different application.


ANALYSIS AND DECISION

The petition filed has been fully considered and is found to not meet the conditions for expungement as the application was correctly matched with the application serial number given in an electronic filing via EFS-WEB. 

Accordingly, the petition is DISMISSED.

Applicant is given a time period of two (2) months to reply. This period is not extendable.

Any inquiry concerning this decision should be directed to David Duffy at (571) 272-1574. 


/EDWARD LEFKOWITZ/Director, Art Unit 3700                                                                                                                                                                                                                            ________
Edward Lefkowitz, Director
TC3700